 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                        Judgment -- Page 6 of 7

DEFENDANT:                    JOSEPH CHARLES RHODES
CASE NUMBER:                   CR 18-54-BLG-DLC-1



                                         CRIMINAL MONETARY PENALTIES
          The defendant must                                         enalties under the schedule of a        ents on Sheet 6.
                                              Assessment                                                       Fine                   Restitution
 TOTALS                                          $200.00                                                       $.00                    $3,000.00

            D              The determination of restitution is deferred until  An Amended Judgment in a Criminal Case
                           (A0245C) will be entered after such determination.
            �              The defendant must make restitution (including community restitution) to the following payees in the
                           amount listed below.

                           $3,000 payable to:
                           Deborah A. Bianco, in trust for Pia, Mya and Ava



          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
          § 3664(i), all nonfederal victims must be paid before the United States is paid.

See attached pages

 D     Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 �     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       � the interest requirement is waived for the              □ fine                         � restitution
        □     the interest requirement for the                   □ fine                                □
                                                                                                      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
